Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Northeast Community Bancorp, Inc. (the “Company”) on Form 10-Q for the quarter ended September 30, 2007 as filed with the Securities and Exchange Commission (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C. § 1350, as added by § 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. November 14, 2007 /s/ Kenneth A. Martinek Kenneth A. Martinek Chairman, President and Chief Executive Officer November 14, 2007 /s/ Salvatore Randazzo Salvatore Randazzo Executive Vice President and Chief Financial Officer (Principal Financial Officer)
